           Case 3:18-cv-01778-VAB Document 28 Filed 01/30/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


 CHERYL A. SPANO LONIS,                            Case No. 3:18-cv-01778-VAB

            Plaintiff,

 v.                                                PLAINTIFF’S NOTICE OF
                                                   VOLUNTARY DISMISSAL OF
 NEW ENGLAND HEALTH CARE EMPLOYEES                 ACTION
 UNION, DISTRICT 1199, SEIU, et al.,

            Defendants.



      TO THE HONORABLE COURT:

      AND NOW, this 30th day of January, 2019, Plaintiff Cheryl A. Spano Lonis

files this Notice of Voluntary Dismissal of Action Pursuant to Rule 41(a)(1)(A)(i) of

the Federal Rules of Civil Procedure, and in support thereof respectfully states as

follows:

       1.      Plaintiff filed this action on October 27, 2018, alleging claims and

seeking relief against Defendants New England Health Care Employees Union,

District 1199, SEIU; Dannel Malloy, in his official capacity as Governor of the State

of Connecticut; Scott Semple, in his official capacity as Commissioner of the

Connecticut Department of Correction; State Representative Joseph Aresimowicz, in

his official capacity as Speaker of the Connecticut House of Representatives; State

Senator Martin Looney, in his official capacity as President Pro Tempore of the

                                             1
         Case 3:18-cv-01778-VAB Document 28 Filed 01/30/19 Page 2 of 4



Connecticut Senate; Benjamin Barnes, in his official capacity as Secretary of the

Office of Policy and Management; Sandra Fae Brown-Brewton, in her official capacity

as Negotiator for the Office of Labor Relations; and Kevin Lembo, in his official

capacity as Comptroller for the State of Connecticut.

        2.    Pursuant to Rule 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss an

action against a defendant without a court order by filing a notice of dismissal before

the opposing parties have served either an answer or a motion for summary judgment.

No defendant hereto has served either an answer or a motion for summary judgment

in this matter.

        3.    Therefore, given that Plaintiff and Defendants have reached a settlement

of this action and executed a settlement agreement between the Parties memorializing

such, Plaintiff dismisses this action with prejudice in its entirety by the filing of this

Notice of Voluntary Dismissal of Action.

        4.    Accordingly, this Notice constitutes, without further order of this Court,

the dismissal of the above-captioned action with prejudice.

                                    Respectfully submitted,


Dated: January 30, 2019             /s/ Craig C. Fishbein, Esq.
                                    Craig C. Fishbein, Esq.
                                    Conn. Atty. Bar No. 420267
                                    FISHBEIN LAW FIRM, LLC
                                    100 South Main Street
                                    P.O. Box 363
                                    Wallingford, Connecticut 06492
                                    Telephone: 203.265.2895
                                              2
Case 3:18-cv-01778-VAB Document 28 Filed 01/30/19 Page 3 of 4



                     Facsimile: 203.294.1396
                     E-mail: ccf@fishbeinlaw.com

                     Nathan J. McGrath (admitted pro hac vice)
                     Conn. Fed. Bar No. phv09816
                     David R. Osborne
                     Conn. Atty. Bar No. 440221
                     Danielle R.A. Susanj (admitted pro hac vice)
                     Conn. Fed. Bar No.: phv09819
                     THE FAIRNESS CENTER
                     500 North Third Street, Floor 2
                     Harrisburg, Pennsylvania 17101
                     Telephone: 844.293.1001
                     Facsimile: 717.307.3424
                     E-mail: njmcgrath@fairnesscenter.org
                             drosborne@fairnesscenter.org
                             drasusanj@fairnesscenter.org

                     Attorneys for Plaintiff




                                3
          Case 3:18-cv-01778-VAB Document 28 Filed 01/30/19 Page 4 of 4



                            CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on January 30, 2019, a copy of the

foregoing Plaintiff’s Notice of Voluntary Dismissal of Action was filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s CM/ECF

system.



Dated: January 30, 2019             /s/ Craig C. Fishbein, Esq.
                                    Craig C. Fishbein, Esq.
                                    Conn. Atty. Bar No. 420267
                                    FISHBEIN LAW FIRM, LLC
                                    100 South Main Street
                                    P.O. Box 363
                                    Wallingford, Connecticut 06492
                                    Telephone: 203.265.2895
                                    Facsimile: 203.294.1396
                                    E-mail: ccf@fishbeinlaw.com


                                    Attorney for Plaintiff




                                               4
